Citation Nr: 9906777	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected left navicular 
fracture with bone graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1974 to 
September 1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 decision by the 
RO which denied an increased rating for the service-connected 
left wrist disability.  A personal hearing at the RO was 
conducted in October 1994.  The Board remanded the appeal to 
the RO for additional development in September 1997.  


REMAND

As noted above, the Board remanded the appeal to the RO for 
additional development in September 1997.  Although the 
veteran was examined by VA in August 1998, the Board finds 
that the examinations did not comply with the directives of 
the Board's previous remand.   

The Board directed that the claims folder was to be made 
available to the examiners for review prior to the 
examinations.  The August 1998 VA neurological examination 
report indicated that the claims file was not available for 
review. ard imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holding 
in that case was precedent, to be followed in all cases 
presently in remand status.  Id.  

The Board also directed that an examination be conducted 
which met the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995), concerning the degree of functional impairment or 
industrial incapacity due to pain on use, weakness, excess 
fatigability, or incoordination.  The Board specifically 
requested that the orthopedic examiner express the degree of 
functional impairment found in terms of the degree of 
additional range-of-motion loss or ankylosis due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca.  This was not accomplished by the 
orthopedic examiner.  

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In view of the foregoing, the veteran must be afforded 
another VA examination which fully complies with the Board 
instructions below.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to her 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated her for her 
service-connected left wrist disability 
since August 1998.  Based on her 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations in 
order to determine the current severity 
of her service-connected left wrist 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiners for review.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

The orthopedic examiner should determine 
as follows: 

The orthopedic examiner should be 
asked to determine whether the left 
wrist exhibits weakened movement, 
excess fatigability, or 
incoordination of such severity as 
to be analogous to unfavorable 
ankylosis of the wrist.  Unfavorable 
ankylosis is considered, by 
regulation, to be ankylosis in any 
degree of palmar flexion or with 
ulnar or radial deviation.  The 
examiner should express an opinion 
on whether any existing pain, 
limiting functional ability during 
flare-ups or when the left wrist is 
used repeatedly over a period of 
time, is analogous to unfavorable 
ankylosis of the wrist (any degree 
of palmar flexion or with ulnar or 
radial deviation).  If any 
determination cannot feasibly be 
made, it should be so indicated.  

The neurological examiner should describe 
all manifestations of any neurological 
impairment referable to the service 
connected left wrist disability and 
determine as follows: 

a) Does the veteran have incomplete 
paralysis of the lower radicular 
group of nerves and, if so, whether 
that condition may be described as 
either mild, moderate or severe.  In 
so deciding, the examiner should 
note that when the involvement is 
wholly sensory, the injury should be 
classified as mild or at the most 
moderate.

b)  Does the veteran have 
substantial loss of use of the hand? 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and consider whether the veteran 
is entitled to an increased rating for 
her service-connected left wrist 
disability.  If the benefits sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

